Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 DONDI THROW,

                Plaintiff,
                                                   CASE NO.:
 vs.

 TAMPA BRASS AND ALUMINUM
 CORPORATION.

                Defendant.
                                               /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, DONDI THROW (“Mr. Throw” or “Plaintiff”), by and

 through his undersigned counsel, and sues the Defendant, TAMPA BRASS AND

 ALUMINUM CORPORATION., a Florida profit corporation (“TBAC” or “Defendant”)

 and alleges the following:

        1.      Plaintiff brings these claims for disability discrimination against Defendant

 for its unlawful termination of Plaintiff based upon his disability, or “perceived disability,”

 in violation of the Florida Civil Rights Act, Chapter 760, FLA. STAT. (“FCRA”), and the

 Americans with Disabilities Act of 1990, as amended. 42 U.S.C. § 12101 et seq. (“ADA”).

 Plaintiff is seeking damages including back pay, front pay, compensatory damages, punitive

 damages, and his attorneys’ fees and costs.

                                       JURISDICTION

        2.      The Court has original jurisdiction over Plaintiff’s ADA claims pursuant to

 28 U.S.C. § 1331 as they arise under 42 U.S.C. § 12101 et seq. The Court has supplemental

 jurisdiction over Plaintiff’s FCRA claim pursuant to 28 U.S.C. § 1367, as this claim is so
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 2 of 9 PageID 2



 related to Plaintiff’s ADA claim that it forms part of the same case or controversy.

 Specifically, Plaintiff was discriminated against and treated differently than other employees

 solely because of his disability, and/or “perceived disability.”

                                             VENUE

         3.       Venue is proper because Defendant conducts substantial business in

 Hillsborough County, Florida, and Plaintiff worked for Defendant in Hillsborough County,

 Florida, where the actions at issue took place.

                                            PARTIES

         4.       Plaintiff is a disabled male. During all times relevant, Plaintiff lived in

 Hillsborough County, Florida. Plaintiff is protected by the FCRA and ADA because:

                  a.       Plaintiff was a disabled or “perceived as disabled” employee who

 suffered discrimination and harassment because of his disability or “perceived disability” by

 Defendant; and

                  b.       Plaintiff suffered adverse employment action and was subjected to an

 increasingly hostile work environment/discrimination as a result of his disability or

 “perceived disability.”

         5.       Defendant was at all material times an “employer” as envisioned by the

 ADA as well as §760.02(7), Fla. Stat.

                                 CONDITIONS PRECEDENT

         6.       Plaintiff, on or about June 6, 2019, dual filed a charge of discrimination with

 the U.S. Equal Employment Opportunity Commission (“EEOC”) and the Florida

 Commission of Human Rights (“FCHR”) against Defendant.

         7.       More than 180 days have passed since the time of this filing.

         8.       On January 11, 2021, the EEOC mailed Plaintiff a Notice of Right to Sue


                                                   2
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 3 of 9 PageID 3



 against Defendant, giving Plaintiff the right to bring a civil action on his claims within 90

 days of his receipt of the same.

         9.     Plaintiff timely files this action within the applicable period of limitations

 against Defendant.

         10.    All conditions precedent to this action have been satisfied and/or waived.

                                GENERAL ALLEGATIONS

         11.    Mr. Throw worked as an Air Grinder for TBAC from July 2018, until his

 unlawful termination on August 14, 2018.

         12.    Mr. Throw was an exemplary employee and had no history of attendance,

 performance, or disciplinary issues during his unfortunately short tenure.

         13.    Unfortunately, on August 9, 2018, while he was getting ready to go into

 his scheduled shift at TBAC, Mr. Throw noticed severe and painful chest pains.

         14.    Immediately, Mr. Throw’s wife rushed him to the hospital for evaluation.

         15.    Mr. Throw’s physician diagnosed him with five (5) masses in his liver,

 one (1) in his spine, and a cyst in his kidney, and released him to return to work on

 August 13, 2018, without restriction.

         16.    At the hospital, Mr. Throw called Defendant’s Supervisor, Mr. Lopez, to

 inform the latter of Mr. Throw’s medical emergency, and his expected return to work

 date.

         17.    Shockingly, Mr. Lopez informed Mr. Throw that Plaintiff was no longer

 an employee of TBAC and that he must contact Defendant’s Human Resources (“HR”)

 department.

         18.    Afraid that he had lost his job, Mr. Throw called HR Representative, Ms.

 Kathy, who informed Plaintiff that he would be able to return to work on August 13,


                                              3
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 4 of 9 PageID 4



 2018, as long as he provided a doctor’s note.

        19.     On August 13, 2018, while on his way to work, Mr. Throw began to suffer

 from sever nausea and vomiting.

        20.     Worried about his health, Mr. Throw headed back to the hospital.

        21.     Despite his medical emergency, Mr. Throw instructed his wife to call Ms.

 Kathy and inform her of Plaintiff’s medical emergency.

        22.     Mrs. Throw called Ms. Kathy and left a voicemail explaining Plaintiff’s

 medical emergency and inability to attend work that day due to same.

        23.     On August 14, 2018, Mr. Throw returned to TBAC for his scheduled shift.

        24.     As promised, Mr. Throw approached Ms. Kathy and provided her with all

 of his medical documentation for the reason for his absences.

        25.     Instead of inquiring into his well-being and engaging in the interactive

 process required by the ADA/FCRA, Ms. Kathy terminated Mr. Throw for his disability-

 related absences.

        26.     Despite the availability of reasonable accommodation under the ADA and

 FCRA, and despite the fact that Mr. Throw would not be prevented by his

 disability/medical condition to any degree in performing the duties of an Air Grinder,

 TBAC discriminated against Mr. Throw based solely upon his disability.

        27.     Mr. Throw is an individual with a disability who, with minimal reasonable

 accommodation, was fully capable of performing the essential functions of his job as an

 electrician’s apprentice.

        28.     Mr. Throw did not need, or seek, any accommodation so drastic.

        29.     Instead, as he discussed with Mr. Lopez and Ms. Kathy, he simply needed

 to be excused for absences due to his hospital visits, and could return to work without


                                             4
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 5 of 9 PageID 5



 restrictions.

         30.     This accommodation would have imposed no undue hardship on TBAC.

         31.     By reason of the foregoing, Defendant’s actions, and non-actions, affected

 the “terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA

 and the Florida Civil Rights Act.

         32.     A short leave of absence is considered a reasonable accommodation under

 the ADA and FCRA.

         33.     At all material times hereto, Plaintiff was ready, willing and able to perform

 his job duties and otherwise qualified for his position, with “reasonable accommodation.”

         34.     Defendant perceived Plaintiff as being “disabled,” and therefore, unable to

 perform the essential functions of his position, despite the fact that Plaintiff could perform

 same without restrictions.

         35.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit

 a major life activity, but was treated by Defendant as if it did.

         36.     Pleading in the alternative, Plaintiff’s medical condition constituted an

 impairment that limited a major life activity only because of Defendant’s attitude toward the

 impairment.

         37.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was

 treated by Defendant as having a disability as recognized by the ADA/FCRA.

         38.     Defendant does not have a non-discriminatory rationale for terminating

 Plaintiff’s employment.

         39.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

 Defendant, during his employment. Therefore, he is the member of protected classes as

 envisioned by the ADA and the Florida Civil Rights Act.


                                                 5
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 6 of 9 PageID 6



         40.      Plaintiff suffered sufficiently severe and pervasive treatment, and ultimate

 termination, because of his disability and/or “perceived disability.”

                                           COUNT I:

        AGAINST DEFENDANT FOR DISCRIMINATION UNDER THE ADA
                        BASED ON DISABILITY

         41.      Plaintiff realleges and adopts the allegations contained in paragraphs 1-40 as

 if fully set forth in this Count.

         42.      The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against disability discrimination/harassment under the ADA.

         43.      The discrimination/harassment to which Plaintiff was subjected was based

 on his disability and/or “perceived disability.”

         44.      The conduct of Defendant its agents and employees proximately, directly,

 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

 future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses.

         45.      The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

 damages against Defendant to deter it, and others, from such conduct in the future.

         46.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to the ADA.

         47.      Plaintiff has no plain, adequate or complete remedy at law for the actions

 of Defendant, which have caused, and continue to cause, irreparable harm.




                                                6
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 7 of 9 PageID 7



                         REQUEST FOR RELIEF AS TO COUNT I

         WHEREFORE, Plaintiff prays that this Court will:

         48.      Issue a declaratory judgment that the discrimination against Plaintiff by

 Defendant was a violation of Plaintiff’s rights under the ADA;

         49.      Require that Defendant make Plaintiff whole for his losses suffered as a

 result of the discrimination through reinstatement, or, if that is not practical, through an

 award of front pay;

         50.      Grant Plaintiff a judgment against Defendant for damages, including

 punitive damages;

         51.      Award Plaintiff his reasonable attorney’s fees and litigation expenses

 against Defendant pursuant to the ADA.

         52.      Provide any additional relief that this Court deems just.

                                           COUNT II:

    AGAINST DEFENDANT FOR DISCRIMINATION UNDER THE FLORIDA
              CIVIL RIGHTS ACT BASED ON DISABILITY

         53.      Plaintiff realleges and adopts the allegations contained in paragraphs 1-40, as

 if fully set forth in this Count.

         54.      The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against disability discrimination under the Florida Civil Rights Act,

 Chapter 760, Fla. Stat.

         55.      The discrimination to which Plaintiff was subjected was based on his

 disability, or “perceived disability.”

         56.      The conduct of Defendant and its agents and employees proximately,

 directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and



                                                7
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 8 of 9 PageID 8



 benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

 mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

        57.     The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

 damages against Defendant, to deter it, and others, from such conduct in the future.

        58.     Plaintiff is entitled to recover his reasonable attorneys’ fees and litigation

 expenses pursuant to 760.11(5), FLA. STAT.

        59.     Plaintiff has no plain, adequate or complete remedy at law for the actions

 of Defendant which have caused, and continue to cause, irreparable harm.

                       REQUEST FOR RELIEF AS TO COUNT II

        WHEREFORE, Plaintiff prays that this Court will:

        60.     Issue a declaratory judgment that the discrimination/harassment against

 Plaintiff by Defendant was a violation of Plaintiff’s rights under the FCRA;

        61.     Requiring that Defendant make Plaintiff whole for his losses suffered as a

 result of the discrimination through reinstatement, or, if that is not practical, through an

 award of front pay;

        62.     Grant Plaintiff a judgment against Defendant for damages, including

 punitive damages;

        63.     Award Plaintiff his reasonable attorney’s fees and litigation expenses

 against Defendant pursuant to 760.11(5), FLA. STAT.; and

        64.     Provide any additional relief that this Court deems just and appropriate.




                                               8
Case 8:21-cv-00424-TPB-CPT Document 1 Filed 02/23/21 Page 9 of 9 PageID 9



                              DEMAND FOR JURY TRIAL



       Plaintiff hereby demands a trial by jury on all issues so triable.

       Dated this 23rd day of February, 2021.

                                               Respectfully submitted,

                                               /s_Noah E. Storch_______________
                                               Noah E. Storch, Esquire
                                               Florida Bar No. 0085476
                                               E-mail: noah@floridaovertimelawyer.com
                                               RICHARD CELLER LEGAL, P.A.
                                               W. SR 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com




                                               9
